Citation Nr: 1444059	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for coronary artery disease with ischemic cardiomyopathy and angina.

2. Entitlement to a rating in excess of 10 percent for hypertension.

3. Entitlement to a rating in excess of 10 percent for right knee, status post medial and lateral menisectomy with traumatic arthritic changes.

4. Entitlement to a rating in excess of 10 percent for left knee, status post medial menisectomy with traumatic arthritic changes.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970 and from January 1986 to April 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  At this hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may consider this evidence in its adjudication of the appeal.

The issues of entitlement to ratings in excess of 10 percent for the right knee and left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

On March 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the ratings assigned for hypertension and coronary artery disease is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a rating in excess of 60 percent for coronary artery disease with ischemic cardiomyopathy and angina and entitlement to a rating in excess of 10 percent for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the ratings assigned for coronary artery disease and hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and it is dismissed.






ORDER

The appeal of the issue of entitlement issues of entitlement to a rating in excess of 60 percent for coronary artery disease with ischemic cardiomyopathy and angina is dismissed.

The appeal of the issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed.


REMAND

The Veteran was provided an examination of his right and left knees in November 2011.  However, at his March 2014 hearing, he testified that his symptoms had become more severe than documented at that examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Therefore, the Board determines that a remand is necessary to afford the Veteran another VA examination to assess the nature and severity of his right and left knee disabilities. 

In addition, the Veteran has submitted a copy of an April 2012 VA treatment record, but the most recent VA treatment note in the file prior to that date is dated in September 2011.  These records are from the Pasco Clinic, which is part of the Tampa VA Medical Center (VAMC).  Therefore, all treatment notes for the Veteran from that facility dated from September 2011 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, the Veteran has applied for TDIU, and while a November 2011 VA examiner opined that the Veteran could perform sedentary or computer/desk work, the examiner did not provide a rationale for that opinion.  Therefore, it is inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, the Veteran has submitted a copy of an April 2012 VA treatment note that indicates that he is unable to maintain any type of gainful employment, as well as a March 2014 private opinion from Dr. Browne that states the same opinion.  However, the April 2012 VA treatment note includes adjustment disorder among the disabilities affecting the Veteran's employability, and the March 2014 opinion from Dr. Browne cites "multiple medical problems, including but not limited to" the Veteran's service-connected disabilities.  Thus, it is not clear from these opinions that the Veteran's service-connected disabilities alone render him unemployable.  Moreover, neither opinion is supported by a rationale.  Id. Therefore, the Board remands the TDIU claim so that another VA examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Tampa, Florida VAMC, and any associated outpatient clinic, dated from September 2011 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right and left knee disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. The examiner should describe the Veteran's disability in accordance with VA rating criteria.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for an evaluation by a vocational specialist to determine the impact that all of his service-connected disabilities, in combination, have on his employability.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The claims file must be made available for review in conjunction with the evaluation.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner must provide a full description of the effects of each service-connected disability upon the Veteran's ordinary activity, including any potential employment consistent with his education and occupational experience.  

Based on a review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, render the Veteran unable to secure or follow a substantially gainful occupation both consistent with his education and occupational experience, and irrespective of his age or any non-service connected disabilities. 

A complete rationale must be provided for any opinion offered.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims. The consequences of failure to report for any VA examination without good cause may include the denial of one or more of the claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


